
	
		I
		111th CONGRESS
		2d Session
		H. R. 5557
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Ms. Giffords (for
			 herself and Mr. Latham) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  increased credit against tax for tuition and related expenses of certain
		  individuals age 55 and older.
	
	
		1.Short titleThis Act may be cited as the
			 Back to School Act of 2010.
		2.Back to School
			 Credit
			(a)In
			 generalSection 25A of such
			 Code is amended by redesignating subsection (j) as subsection (k) and by
			 inserting after subsection (i) the following new subsection:
				
					(j)Back to School
				Credit
						(1)Amount of
				creditIn lieu of the credit
				allowed under subsection (a), on the election of an eligible individual, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of—
							(A)so much of the
				qualified tuition and related expenses paid by the taxpayer during the taxable
				year (for education furnished during any academic period beginning in such
				taxable year) as does not exceed $2,000, plus
							(B)25 percent of such expenses so paid as
				exceeds $2,000 but does not exceed $4,000.
							(2)Limitation based
				on modified adjusted gross income
							(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under paragraph (1) for the taxable year shall be reduced (but not
				below zero) by the amount determined under subparagraph (B).
							(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
								(i)the excess
				of—
									(I)the taxpayer’s
				modified adjusted gross income for such taxable year, over
									(II)the applicable
				amount under subparagraph (D), bears to
									(ii)$10,000 ($20,000
				in the case of a joint return).
								(C)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income means the adjusted gross income
				of the taxpayer for the taxable year increased by any amount excluded from
				gross income under section 911, 931, or 933.
							(D)Applicable
				amountThe applicable amount under this subparagraph is—
								(i)in
				the case of a joint return, 200 percent of the dollar amount in effect under
				clause (ii) for the taxable year, and
								(ii)in any other case, $60,000.
								(3)DefinitionsFor purposes of this subsection—
							(A)Eligible
				individualThe term eligible individual means any
				individual—
								(i)who has attained
				the age of 55, and
								(ii)with respect to
				whom qualified tuition and related expenses have not been paid during the
				5-taxable year period ending with the taxable year immediately preceding the
				first taxable year for which such individual elects the application of this
				subsection.
								(B)Qualified
				tuition and related expensesNotwithstanding subsection (f), the term
				qualified tuition and related expense means any expense of a
				type which is taken into account in determining the cost of attendance (as
				defined in section 472 of the Higher Education Act of 1965, as in effect on the
				date of the enactment of this section) of a student who is—
								(i)the taxpayer,
				or
								(ii)the taxpayer’s
				spouse.
								(4)Inflation
				adjustment
							(A)Credit
				limitation
								(i)In
				generalIn the case of a taxable year beginning after 2011, each
				of the $2,000 amounts and the $4,000 amount under paragraph (1) shall be
				increased by an amount equal to—
									(I)such dollar
				amount, multiplied by
									(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
									(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $100, such amount
				shall be rounded to the next lowest multiple of $100.
								(B)Income
				limits
								(i)In
				generalIn the case of a taxable year beginning after 2011, the
				$80,000 amount in paragraph (2)(D)(ii) shall each be increased by an amount
				equal to—
									(I)such dollar
				amount, multiplied by
									(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
									(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(5)Denial of credit
				if student convicted of a felony drug offenseA rule similar to
				the rule of subsection (b)(2)(D) shall apply for purposes of this
				subsection.
						.
			(b)Adjustment for
			 certain scholarships, etcParagraph (2) of section 25A(g) of such
			 Code is amended—
				(1)by inserting or (j) after
			 subsection (a), and
				(2)by inserting
			 , and paragraphs (1) and (2) of subsection (j) after and
			 (d).
				(c)Treatment of
			 expenses paid by dependentSubparagraph (A) of section 25A(g)(3)
			 of such Code is amended by inserting or (j) after
			 subsection (a).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
